DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.
Applicant’s election without traverse of Group I, Species B in the reply filed on 1/13/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 6, the recitation “wherein a ratio of a cross-sectional area of a channel of the first set of channels to a cross-sectional area of a channel of the second set of channels is .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Turney (US20170198990).
Regarding claim 1, Turney discloses a heat exchanger (see Fig. 3 or 4, annotated below, hereinafter Fig. A) comprising: a first set of fins (Fig. A) that extend radially and that are coaxial with each other, wherein the first set of fins forms a first set of channels (Fig. A); a second set of fins (Fig. A) that extend radially and that are coaxial with each other, wherein the second set of fins forms a second set of channels (Fig. A), wherein channels of the first and second sets of channels are disposed in an alternating pattern in a circumferential direction, wherein the first 

    PNG
    media_image1.png
    569
    1021
    media_image1.png
    Greyscale

	Fig. A – Annotated Fig. 3 & 4 of Turney
Regarding claim 2, Turney discloses the limitations of claim 2, and Turney further discloses the first and second sets of channels (Fig. A) have a first radial region (Fig. A), and wherein: each channel of the first set of channels comprises a tapered shape (see shape thereof) that increases in width along a radially outward direction; each channel of the second set of channels comprises a tapered shape (see shape thereof) that increases in width along the radially outward direction; and a ratio between a width of a channel of the first set of channels 
Regarding claim 3, Turney discloses the limitations of claim 1, and Turney further discloses the cross-sectional width of each channel of the first set of channels at a first radial location from the axial centerline of the heat exchanger is greater than the width of each channel of the second set of channels at the same radial location from the axial centerline of the heat exchanger (Fig. A).
Regarding claim 5, Turney discloses the limitations of claim 1, and Turney further discloses the channels of the first and second sets of channels extend radially outward relative to the axial centerline of the heat exchanger (Fig. A). 
Regarding claim 6, Turney discloses the limitations of claim 1, and Turney further discloses a ratio of a cross-sectional area of a channel of the first set of channels to a cross-sectional area of a channel of the second set of channels is uniform along a radial direction of the heat exchanger (as permissibly gleaned from Fig. A, see for example two such areas in first radial region).
Regarding claim 7, Turney discloses the limitations of claim 1, and Turney further discloses the first and second sets of fins are integrally formed with the exterior wall via layer-by-layer additive manufacturing (¶[0026]). 
Regarding claim 8, Turney discloses the limitations of claim 1, and Turney further discloses the first and second sets of channels (Fig. A) are fluidly separated from one another and are configured to transfer heat from a first fluid flowing through the first set of channels to a second fluid flowing through the second set of channels (¶[0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US20170198990) in view of Sasaki (JP2008232449) and Taira (JP200213882). 
Regarding claim 4, Turney teaches the limitations of claim 1, and Turney is silent to each fin of the first set of fins includes a helical shape; and wherein each fin of the second set of fins matches the helical shape of each fin of the first set of fins.
Sasaki each fin of the first set of fins includes a helical shape; and wherein each fin of the second set of fins matches the helical shape of each fin of the first set of fins (see fins of 16/18 Fig. 2 & 6).  Taira teaches such a helical flow provides swirling of the heat exchange medium and thus increases heat transfer (¶[0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Turney to include the spiraling flow paths of Sasaki, in light of the teachings of Taira, in order to provide swirling of the heat exchange medium and thus increase heat transfer (¶[0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffman (US20090056919) discloses a heat exchanger having interdigitated first and second channels, see Fig. 12A reproduced below

    PNG
    media_image2.png
    419
    379
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763